Name: Commission Regulation (EEC) No 3463/85 of 9 December 1985 amending Regulation (EEC) No 2329/85 laying down detailed rules for the application of the special measures for soya beans
 Type: Regulation
 Subject Matter: marketing;  plant product
 Date Published: nan

 10 . 12. 85 Official Journal of the European Communities No L 332/27 COMMISSION REGULATION (EEC) No 3463/85 of 9 December 1985 amending Regulation (EEC) No 2329/85 laying down detailed rules for the appli ­ cation of the special measures for soya beans HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2329/85 is hereby amended as follows : 1 . The following paragraph 3 is added to Article 9 : '3 . For the 1985/86 marketing year Member States may permit an intermediary, whether a natural or legal person, to purchase the soya bans from the first purchaser and resell them to the processor on condi ­ tion that correspondence between the quantity of beans sold by the first puchaser and that sold or deli ­ vered to the processor can be verified to the satisfac ­ tion of the Member State concerned . In such cases a declaration similar to that referred to in paragraph 2 shall be drawn up, without the informa ­ tion required under (f), between the first purchaser and the intermediary.' 2 . In Article 12 (2), the words 'sixth month ' are replaced by the words 'eighth month'. 3 . Article 14 is replaced by the following : 'Article 14 1 . Where the first purchaser is other than the processor and is established in the Member State of production , and where the beans are sold or delivered by the first purchaser to a processor established in another Member State, proof of sale or delivery to a processor be considered to be furnished by production of the Control Copy T No 5 referred to in Article 10 of Regulation (EEC) No 223/77. The following additional boxes of the control copy T No 5 must be completed : (a) Box 1 03 ; (b) Box 104 by deleting as appropriate and entering one of the following statements : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), and in particular Article 2 (8) thereof, Having regard to Council Regulation (EEC) No 2194/85 of 25 July 1985 adopting general rules concerning special measures for soya beans (2), and in particular Article 9 thereof, Whereas Article 4 (2) of Regulation (EEC) No 2194/85 provides that where the first purchaser is a person other than the processor, he must deliver or sell to a processor the soya beans in respect of which an application for aid has been lodged ; whereas, for the 1985/86 marketing year certain first purchasers have undertaken to deliver or sell the products to an intermediary who delivers or sells to a processor ; whereas the intervention of the said interme ­ diary during the marketing year in question should be permitted and the conditions governing such intervention defined ; Whereas Article 4 of Regulation (EEC) No 2194/85 and Article 12 of Commission Regulation (EEC) No 2329/85 (3) provide for the granting of the aid and the release of a security when the soya beans are processed, delivered or sold within six months following the lodging of the application for aid ; whereas experience shows that, in certain cases, compliance with this time limit raises difficulties ; whereas the said period should therefore be extended ; Whereas detailed rules should be laid down governing intra-Community trade in soya beans produced in the Community ; whereas Commission Regulation (EEC) No 223/77 of 22 December 1976 on provisions for the imple ­ mentation of the Community transit procedure and for certain simplifications of that procedure (4), as last amended by Regulation (EEC) No 1209/85 (*), defined the procedures and documents which are compatible with the control of the products in question ; whereas the use of such procedures and documents should be more clearly defined ; whereas sufficient time should be allowed for the implementation of these measures ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Varer, der skal stilles til rÃ ¥dighed for en forarbejd ­ ningsvirksomhed  forordning (EÃF) nr. 2329/85, artikel 14, stk . 1 ', Zur Verarbeitung bestimmtes Erzeugnis  Verordnung (EWG) Nr. 2329/85 Artikel 14, Absatz 1 ', (') OJ No L 151 , 10 . 6 . 1985, p. 15 . (2) OJ No L 204, 2 . 8 . 1985, p. 1 . 0 OJ No L 218 , 15 . 8 . 1985, p. 16 . O OJ No L 38 , 9 . 2 . 1977, p. 20 . 0 OJ No L 124, 9 . 5 . 1985, p. 19 . Ã Ã ¼ÃÃ ¿Ã Ã µÃ Ã ¼Ã ±Ã Ã ± ÃÃ ¿Ã ÃÃ Ã ­ÃÃ µÃ ¹ Ã ½Ã ± Ã Ã µÃ ¸Ã ¿Ã Ã ½ Ã Ã Ã · Ã ´Ã ¹Ã ¬Ã ¸Ã µÃ Ã · Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¹Ã ·Ã Ã ®  :AÃ Ã ¸Ã Ã ¿ 14 ÃÃ ±Ã Ã ±Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿U Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2329/85 '. No L 332/28 Official Journal of the European Communities 10 . 12. 85 'Goods to be put at the disposal of a processor  Regulation (EEC) No 2329/85, Article 14 ( 1 )', Ã Ã ·Ã ¼Ã µÃ ¯Ã ¿ Ã ±) Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 2194/85 .' 'Marchandises Ã mettre Ã la disposition d un trans ­ formateur  article 14 paragraphe 1 du rÃ ¨glement (CEE) n0 2329/85', For processing into oil or other uses in human or animal foods, in accordance with the provisions of Article 3 (a) of Regulation (EEC) No 2194/85 .' 'Merci destinate ad essere vendute ad un trasforma ­ tore  Regolamento (CEE) n ° 2329/85, articolo 14, paragrafo 1 ', Destine a etre transformÃ © pour la production d'huile ou en vue d'autres utilisations dans l'ali ­ mentation humaine ou animale, conformÃ ©ment aux dispositions de l'article 3 point a) du rÃ ¨glement (CEE) n ° 2194/85.''Aan een verwerker ter beschikking te stellen goederen  Verordening (EEG) nr. 2329/85, artikel 14, lid 1 ', Destinato ad essere trasformato per la produzioned'olio o per altre utilizzazioni nell'alimentazione umana o animale, in conformitÃ del disposto dell'articolo 3 , lettera a), del regolamento (CEE) n . 2194/85 .' 2 . Where the first purchaser is the processor and is established in a Member State other than the Member State of production , proof of processng of the beans shall furnished by the production of Control Copy T No 5 referred to in Article 10 of Regulation (EEC) No 223/77 . The following additional boxes of the Control Copy T No 5 must be completed : (a) box 103 , (b) box 104 by deleting as appropriate and entering one of the following statements : Bestemd om te worden verwerkt met het oog op de produktie van olie of voor ander gebruik in menselijke voeding of diervoeding overeenkomstig het bepaalde in artikel 3 , sub a), van Verordening (EEG) nr. 2194/85.' 'Bestemt til forarbeijdning til fremstilling af olie eller med henblik pÃ ¥ anden anvendelse inden for konsum eller foder i overensstemmelse med artikel 3 , litra a), i forordning (EÃF) nr. 2194/85.' In the section headed control as to use and/or destina ­ tion' on the back of the control copy , the endorsement showing the date of completion of processing will be given only after the checks provided for in Article 13 (2) of Regulaton (EEC) No 2329/85 have been carried out . In addition , the net weight of the beans as recorded on deli ­ very and the moisture and impurities contents must be stated under ' remarks '. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. However, Article 1 ( 1 ) shall apply with effect from 1 September 1985 and Article 1 (3) shall apply from 1 January 1986 . 'Bestimmt zur Verarbeitung fÃ ¼r die Ã lgewinnung oder fÃ ¼r andere Nahrungs- oder Futtermittelzwecke gemÃ ¤Ã  Artikel 3 Buchstabe a) der Verordnung (EWG) Nr. 2194/85 .' 'Ã Ã Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã ¿Ã ¼Ã µÃ ½Ã ¿ Ã ½Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ ÃÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ® Ã µÃ »Ã ±Ã ¹Ã ¿Ã »Ã ¬Ã ´Ã ¿Ã Ã ® Ã ³Ã ¹Ã ± Ã ¬Ã »Ã »Ã µÃ  Ã Ã Ã ®Ã Ã µÃ ¹Ã  Ã Ã Ã ·Ã ½ Ã ±Ã ½Ã ¸Ã Ã ÃÃ ¹Ã ½Ã · Ã ´Ã ¹Ã ±Ã Ã Ã ¿Ã Ã ® Ã ® Ã Ã Ã · Ã ´Ã ¹Ã ±Ã Ã Ã ¿Ã Ã ® Ã ¶Ã Ã Ã ½, Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 3 , This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 December 1985 . For the Commission Frans ANDRIESSEN Vice-President